Citation Nr: 1608608	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-34 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a special home adaptation grant. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to January 1982 and from November 1987 to July 1994.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In his September 2009 substantive appeal, the Veteran requested a Travel Board hearing.  The Veteran subsequently withdrew his request for a hearing in an October 2009 statement.  38 U.S.C.A. § 20.704(e).

In June 2013, the Board remanded the Veteran's appeal with instruction to conduct further development with respect to his claims for specially adapted housing, a special home adaptation grant, and automobile and adaptive equipment or adaptive automotive equipment only.  Subsequent to this remand, a December 2013 rating decision granted entitlement to specially adapted housing and entitlement to an automobile and adaptive equipment.  As explained below, the grant of specially adapted housing bars entitlement to a special home adaptation grant as a matter of law, rendering all further development unnecessary.  The Board thus finds that the instructions in its remand of June 2013 have been satisfactorily complied with to the extent that further remand would serve no useful purpose.  See Stegall v. West, 11 Vet. App. 268 (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).


FINDING OF FACT

A December 2013 rating decision granted specially adapted housing.


CONCLUSION OF LAW

The criteria for a special home adaption grant are not met. 38 U.S.C.A. §§ 1151(c)(1), 2101, 2101A, 2104 (West 2014); 38 C.F.R. § 3.809a (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to a special home adaptation grant.

A certificate of eligibility for financial assistance in acquiring necessary special home adaptations may be issued to a veteran with requisite service who is entitled to VA compensation for a permanent and total service-connected disability, if:  (a) the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and had not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); and (b) the Veteran is entitled to compensation for permanent and total disability which is (1) due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  This assistance will not be available to any veteran more than once.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

As explained in the introduction, in a December 2013 rating decision the Veteran was granted specially adapted housing under 38 C.F.R. § 3.809.  Because a special home adaptation grant is not available to veterans who have been granted specially adapted housing, the Veteran's remained claim is precluded as a matter of law and is denied. See 38 C.F.R. § 3.809a.  As this claim is barred by law with no disputed issue of fact, VA's notice and assistance obligations under the VCAA do not apply.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).


ORDER

A special home adaptation grant is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


